Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 3/9/2022, the amendment/reconsideration has been considered.  Claims 4-16 and 26-32 are pending for examination.
Response to Arguments
Applicant's arguments are moot in light of the new ground of rejections set forth below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 4, 26 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US Patent 8560646 in view of Cohn (US 2009/0248846).  
As to claim 4, the patent discloses a computer-implemented method, comprising:
receiving configuration information from a client for a first virtual computer network having multiple computing nodes, the configuration information indicating a plurality of textual network node monikers specified by the client for use in designating individual computing nodes in the first virtual computer network instead of numeric network addresses for the multiple computing nodes (claim 1, “provide networking functionality for a first virtual computer network that is overlaid on one or more substrate networks and that uses a plurality of textual network node monikers as an addressing scheme to designate multiple computing nodes of the first virtual computer network without using any other addressing scheme to designate the multiple computing nodes within the first virtual computer network, each of the multiple computing nodes being associated with a substrate network address for the one or more substrate networks”; claim 2, “and wherein the first virtual computer network is provided for a client who specifies the plurality of textual network node monikers for the first virtual computer network as part of configuration information supplied by the client for the first virtual computer network”); and
automatically providing the first virtual computer network for the client in accordance with the received configuration information (claim 2, “and wherein the first virtual computer network is provided for a client who specifies the plurality of textual network node monikers for the first virtual computer network as part of configuration information supplied by the client for the first virtual computer network), including:
overlaying the first virtual computer network on a distinct substrate network, wherein individual ones of the multiple computing nodes have an associated location within the substrate network (see citation in rejection to limitation 1 above, and claim 2, “wherein the substrate network addresses of the multiple computing nodes correspond to locations of the multiple computing nodes in the one or more substrate networks, wherein the plurality of textual network node monikers are used instead of any numeric network addresses for designating the multiple computing nodes in the first virtual computer network, and wherein the first virtual computer network is provided for a client who specifies the plurality of textual network node monikers for the first virtual computer network as part of configuration information supplied by the client for the first virtual computer network”); and
assigning a first of the textual network node monikers to a first of the multiple computing nodes, including mapping the first textual network node moniker to an indication of the location within the substrate network of the first computing node (claim 2, “wherein the substrate network addresses of the multiple computing nodes correspond to locations of the multiple computing nodes in the one or more substrate networks, wherein the plurality of textual network node monikers are used instead of any numeric network addresses for designating the multiple computing nodes in the first virtual computer network”); and
receiving, by a communication manager configured for the first virtual computer network, a network packet sent by a sender computing node to the first computing node in the first virtual computer network, wherein the network packet specifies a destination as the first textual network node moniker instead of a numeric network address (claim 1, limitation 2, “receiving a network communication that is directed to a destination specified using one of the plurality of textual network node monikers at a networking stack network layer”), and in response:
identifying the first textual network node moniker from the network packet (claim 1, limitation 3, “determining at least one of the multiple computing nodes that is associated with the specified one network node moniker”);
retrieving the indication of the location within the substrate network of the first computing node that is mapped to the first textual network node moniker (claim 1, limitation 3, “determining at least one of the multiple computing nodes that is associated with the specified one network node moniker”);
encoding the network packet in a manner specific to the substrate network to be directed to the retrieved indicated location within the substrate network (claim 1, limitation 4, “encoding the network communication in a manner specific to the one or more substrate networks and to indicate as a destination the associated substrate network address of one or more of the determined at least one computing nodes”); and
forwarding the encoded network packet over the substrate network to the first computing node (claim 1, limitation 5, “sending the encoded network communication to the one or more substrate networks for forwarding to the one or more determined computing nodes based on the associated substrate network address of the one or more determined computing nodes”). 
However, the patent does not expressly But does not expressly disclose the receiving of the network packet is by intercepting the network packet.  Cohn discloses a concept for receiving of a network packet to be via intercepting the network packet ([0034]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine the patent with Cohn.  The suggestion/motivation of the combination would have been to substitute with another address (Cohn, [0034]).
As to claim 26, see similar rejection to claim 4.
AS to claim 31, see similar rejection to claim 4.
Allowable Subject Matter
5.	Claims 5-16, 27-30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/               Primary Examiner, Art Unit 2458